 



Exhibit 10.20

AGREEMENT RELATING TO RETIREMENT

     This Agreement Relating to Retirement (this “Agreement”), dated January 15,
2004, but effective as of the 1st day of November, 2003, is by and between
Johnie Schulte, an individual resident of the State of Texas (“Schulte”), and
NCI Buildings Systems, Inc., a Delaware corporation with its principal office in
the State of Texas (the “Company”), and joined herein for the limited purposes
described herein by the Schulte Investment Trust (the “Trust”), Karen Rene
Rosales, Trustee, and Karen Rene Rosales, individually.

WITNESSETH:

     WHEREAS, Schulte has served as an employee, officer and director of the
Company, including its Chief Executive Officer, since 1984; and

     WHEREAS, Schulte desires to retire as an employee and officer of the
Company and all of its subsidiary entities, including the positions of President
and Chief Executive Officer of the Company; and

     WHEREAS, Schulte has agreed to remain a director of the Company at least
until the annual meeting of stockholders of the Company to be held in 2004 and
Schulte has agreed to assist the Company in the orderly transition of his duties
to his replacement for a period of time; and

     WHEREAS, the Company and the Trust have entered into that certain
Split-Dollar Life Insurance Agreement, dated October 13, 1998 (the “Insurance
Agreement”), pursuant to which the Trust has insured the life of Schulte and his
spouse, the Company has agreed to make at least eleven (11) annual premium
payments on the Policy (as defined in the Insurance Agreement) and, as security
for the repayment of such premiums, the Trust has assigned the Policy to the
Company; and

     WHEREAS, NCI Building Systems, L.P., a Texas limited partnership and
indirect wholly owned subsidiary of the Company (“NCI LP”), and Schulte are
parties to that certain Amended and Restated Employment Agreement, dated
January 29, 2003 (the “Employment Agreement”), pursuant to which Schulte is
employed by NCI LP; and

     WHEREAS, the Company and Schulte are parties to that certain Supplemental
Benefit Agreement, dated December 13, 2002 (the “Supplemental Agreement”) (the
Insurance Agreement, the Employment Agreement and the Supplemental Agreement are
sometimes collectively referred to herein as the “Schulte Benefit Agreements”),
pursuant to which the Company agreed to provide Schulte with certain retirement
benefits;

     WHEREAS, the Company and Schulte are parties to that certain
Indemnification Agreement, dated October 13, 2000 (the “Indemnification
Agreement”), pursuant to which the Company has agreed, under certain
circumstances, to indemnify Schulte in his capacity as an officer and director
of the Company; and

     WHEREAS, the Company and Schulte desire by this Agreement to set forth
their covenants and promises regarding the terms and provisions of his
retirement;

     NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants and promises set forth and intending to be legally bound, hereby
covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Retirement. Schulte hereby retires as an officer of the Company and all
of its subsidiary entities, including the positions of President and Chief
Executive Officer of the Company, effective as of the close of business on
November 1, 2003 (the “Effective Time”), such retirement to become effective at
the Effective Time without any further action on the part of Schulte or the
Company. Schulte hereby agrees to provide consulting advice and assist in the
transition of his responsibilities and duties from the Effective Time through
the close of business on December 31, 2003, at which time Schulte will terminate
all of his consulting activities on behalf of the Company and all relationships
between Schulte and the Company, other than his relationship as a director and a
shareholder of the Company, shall terminate (the “Termination Time”), such
termination to become effective at the Termination Time without any further
action on the part of Schulte or the Company. During the period from the
Effective Time until the Termination Time, Schulte’s salary shall continue at
the same rate as in effect for the Company’s fiscal 2003 year. The Company and
Schulte hereby agree that Schulte’s participation in the Company’s Bonus Program
shall terminate at the Effective Time, provided, however, that the Company and
Schulte hereby agree that based on Schulte’s employment and service during all
of fiscal 2003, Schulte shall be eligible to receive a bonus at Level 1 under
the Company’s Bonus Program for fiscal 2003, which bonus, if any, will be based
on the Company’s performance for fiscal 2003, will be determined in the manner
prescribed by the Bonus Program applicable to all Level 1 bonus participants and
will be paid at the time and in the manner provided by the Bonus Program and the
Compensation Committee of the Board of Directors.

     2. Vesting. Notwithstanding anything to the contrary in the Employment
Agreement and the Supplemental Agreement, at the Termination Time, without any
further action necessary on the part of Schulte or the Company, 100% of the
benefits provided to Schulte in the Employment Agreement and the Supplemental
Agreement dependent upon the lapse of time will become vested; i.e. Schulte
shall be vested in and, subject to Section 9 hereof, shall be entitled to
receive seventy-five percent (75%) of his 2003 base salary, or $337,500 a year,
for the calendar years 2004, 2005 and 2006 under the Employment Agreement and
100% of the Retirement Benefit (as defined in the Supplemental Agreement), or
$200,000 a year, for the calendar years 2007 through 2013 under the Supplemental
Agreement.

     3. Payment of Salary and Supplemental Benefits. Subject to the provisions
of Section 9 hereof, after the Termination Time, the Company will, or will cause
NCI LP to, pay Schulte the Vested Payments (as defined in the Employment
Agreement) on the terms and at the times, subject to applicable withholding, set
forth in the Employment Agreement and the Company will pay Schulte the
Retirement Benefit on the terms and at the times, subject to applicable
withholding, set forth in the Supplemental Agreement.

     4. Stock Options. The Company and Schulte acknowledge and agree that
Schulte’s retirement as an officer and employee of the Company and its
subsidiaries will not affect Schulte’s outstanding options so long as Schulte
continues to serve as a director of the Company. If and when Mr. Schulte retires
from his directorship with the Company, all of his then outstanding stock
options shall immediately become 100% vested and Mr. Schulte will have either
(i) one year from the date of his retirement as a director if such stock options
were granted before May 30, 2002, or (ii) five years from the date of his
retirement as a director if such stock options were granted on or after May 30,
2002, to exercise such stock options, unless in each instance, the stock option
agreement relating to such stock option provides for an expiration date that is
earlier than the expiration of such one- or five-year period.

2



--------------------------------------------------------------------------------



 



     5. Payment of Insurance Premiums.

         (a) Immediately following Schulte’s resignation as a director of the
Company or the election of his successor if Schulte decides not to stand for
re-election as a director of the Company, and subject to the provisions of
Section 9 hereof, the Company agrees to resume making annual premium payments
(which shall be deemed for all purposes to be “Corporation Premiums” as defined
in the Insurance Agreement) on the Policy in accordance with the terms and
limitations of the Insurance Agreement; provided, however, that if the terms and
provisions of the Sarbanes-Oxley Act of 2002 prohibit the Company’s payment of
such annual premiums, the Company will provide Schulte with a comparable benefit
permitted by applicable laws and the rules and regulations of the Securities and
Exchange Commission and the New York Stock Exchange.

         (b) If, at any time, the Company is relieved of its obligations to make
annual premium payments on the Policy pursuant to the provisions of Section 9
hereof, then notwithstanding anything to the contrary in the Insurance
Agreement, the Company shall offer to sell to Schulte or the Trust the Company’s
interest in the Policy at a purchase price equal to the aggregate amount of
Corporation Premiums paid on the Policy pursuant to this Agreement and the
Insurance Agreement. If Schulte or the Trust does not purchase the Company’s
interest in the Policy as provided in this subsection, then notwithstanding
anything to the contrary in the Insurance Agreement, the Company shall have the
right, in its absolute and sole discretion, to continue to make annual premium
payments (until such time as the Company elects, in its sole and absolute
discretion, to stop making such payments) and/or to surrender the Policy to the
Insurer (as defined in the Insurance Agreement) in exchange for the then current
cash surrender value of the Policy (the “Cash Value”). The Company and Schulte
agree that the Company shall retain that portion of the Cash Value received from
the Insurer necessary to repay the Company for the Corporation Premiums. The
Company and Schulte further agree that (a) if the Corporation Premiums exceed
the Cash Value, neither Schulte nor the Trust shall have any further obligation
to the Company with respect to the repayment of the Corporation Premiums; and
(b) if the Cash Value exceeds the Corporation Premiums, the Company shall within
thirty (30) days of its receipt of the Cash Value, distribute to the Trust the
amount by which the Cash Value exceeds the Corporation Premiums.

         (c) Each of Schulte and the Trust hereby irrevocably constitutes and
appoints the Company his and its true and lawful attorney-in-fact, with full
power of substitution and resubstitution, in the name of Schulte, the Trust or
the Company but on behalf and for the benefit of the Company to take any and all
action to carry out the terms and conditions of this Agreement and to do all
such other acts and things that relate to the Insurance Agreement and the Policy
that the Company, in its sole discretion, deems desirable. Each of Schulte and
the Trust agrees that the foregoing powers are coupled with an interest and
shall not be revocable by Schulte or the Trust for any reason whatsoever. Each
of Schulte and the Trust acknowledges and agrees that the rights granted by the
Trust to the Company pursuant to this subsection are solely for the purpose of
taking the actions expressly set forth in subsection 5(b).

         (d) Immediately after the surrender of the Policy to Insurer in
exchange for the Cash Value of the Policy and the distribution of the Cash Value
in accordance with this Agreement, (a) all rights granted to the Company,
Schulte, the Trust or Rosales pursuant to the Insurance Agreement shall
immediately cease and terminate and the Insurance Agreement shall have no
further force or effect and (b) the Company, Schulte, the Trust and Rosales
shall immediately be released from any other obligations on the part of each
accruing pursuant to the Insurance Agreement.

3



--------------------------------------------------------------------------------



 



         (e) Schulte, the Trust and the Company acknowledge that the Insurance
Agreement requires the Company to make at least eleven (11) annual premium
payments with respect to the Policy but does not specify the amount of the
annual premiums to be paid by the Company or which of the annual premiums that
become due are to be paid by the Company. In order to clarify these
requirements, the parties acknowledge and agree that the amount of the annual
premiums to be paid by the Company is $200,000 a year, that the Company has made
an aggregate of five annual premium payments totaling $1.0 million as of the
date of this Agreement and that, subject to the proviso set forth in Section
5(a) above, the Company will make the next five annual premium payments totaling
$1.0 million over the next five calendar years, with the first of the next five
annual premium payments being made in 2004 and the fifth in 2008. With regard to
the eleventh annual premium payment, the parties intend and agree that such
$200,000 amount shall be paid in 2009, or spread across and paid in any one or
more later years, if (i) either Johnie Schulte or Barbara Schulte is living on
the premium due date in 2009 or a later year and (ii) the cash value of the
Policy on that date is not sufficient to pay the annual premium necessary to
ensure that the Policy continues in full force and effect for one more policy
year with at least a $5.0 million death benefit under the Policy (the “Necessary
Premium”). In that case, the Company shall make a premium payment in an amount
equal to the difference between the Necessary Premium for that policy year and
the cash value of the Policy on the premium due date; provided, however, that
the Company shall not be required to pay more than an aggregate of $200,000 in
premium payments for 2009 and later policy years. At such time as both Johnie
Schulte and Barbara Schulte are deceased, or the Company has paid an aggregate
of $200,000 in premium payments for 2009 and later policy years, whichever first
occurs, the Company’s obligations under the Insurance Agreement with respect to
the payment of premiums shall be deemed to be satisfied in full and the Company
shall have no further obligation to make premium payments under the Insurance
Agreement.

         (f) Each of the Trust and Rosales hereby agree to be bound by all of
the terms and conditions of this Agreement that affect, impact or pertain or
relate to the Insurance Agreement.

     6. Group Health and Welfare Plans. The Company will continue to provide all
group health, medical, dental, disability and other health benefit programs to
Schulte on the same basis as now provided until the Termination Time, at which
time his participation in those benefit programs will terminate except: (a) the
right to payment or reimbursement of covered claims arising during the coverage
period; and (b) Schulte’s right to continue his health and medical insurance
coverage at his own expense pursuant to and in accordance with COBRA
requirements. Schulte will be separately notified of his COBRA rights by the
Company’s human relations manager.

     7. Indemnification Agreement. The Company and Schulte acknowledge and agree
that the Indemnification Agreement shall not be affected by the retirement of
Schulte hereunder and that the Indemnification Agreement shall continue in full
force and effect in accordance with the terms and conditions of the
Indemnification Agreement.

     8. Mutual Release.

         (a) The Company, on the one hand, and Schulte, on the other hand, on
behalf of themselves and each of their respective past and present affiliated
companies, agents, representatives, successors, assigns and attorneys, do hereby
finally and forever release, relinquish and discharge each other and each of
their respective past and present agents, representatives, successors, assigns
and attorneys, from each and every right, claim, demand, cause of action, suit,
debt, account, covenant, contract, controversy, judgment, damage, loss,
obligation, and/or liability

4



--------------------------------------------------------------------------------



 



of whatsoever nature or character, at law or in equity, whether of a contractual
or fiduciary nature or otherwise, which any of the parties hereto have had or
now have that relates to or arises out of or in connection with any matter, fact
or circumstance known to the Company as of the date hereof or any matter, fact
or circumstance known to Schulte as of the date hereof, including, but not
limited to, all matters between the Company and Schulte, whether as an employee,
officer, director or otherwise. Notwithstanding anything to the contrary
contained in this Agreement, the Company and Schulte hereby agree that the
release contained in this Section only applies to claims resulting from anything
that has occurred up to the date hereof and that the release contained in this
Section does not affect the rights, liabilities and obligations of the Company
and Schulte under this Agreement, the Schulte Benefit Agreement, the
Indemnification Agreement and other contracts, documents or agreements currently
in place between the Company and Schulte.

         (b) For purposes of the release contained in subsection 8(a), the term
“any matter, fact or circumstance known to the Company” shall mean matters,
facts and circumstances personally known by the Company’s Chairman of the Board,
the Company’s Chief Financial Officer or members of the Company’s Board of
Directors and the term “any matter, fact or circumstance known to Schulte” shall
mean matters, facts and circumstances personally known by Schulte.

     9. Non-Competition and Non-Solicitation.

         (a) The Company and Schulte hereby agree that that notwithstanding
anything in the Employment Agreement or Supplemental Agreement to the contrary
the non-competition and non-solicitation covenants set forth in the Employment
Agreement and the Supplemental Agreement shall apply to Schulte (i) for a period
commencing at the Termination Time and continuing through the close of business
on December 31, 2004 (the “First Non-Competition Period”) and (ii) from the end
of the First Non-Competition Period through the date of the last payment to be
made by the Company to Schulte, or on behalf of the Trust, pursuant to this
Agreement or the Schulte Benefit Agreements (the “Second Non-Competition
Period”).

         (b) Schulte acknowledges and agrees that that notwithstanding anything
in the Employment Agreement or Supplemental Agreement to the contrary, a remedy
at law for any breach or attempted breach by him during the First
Non-Competition Period of this Agreement will be inadequate, and further
acknowledges and agrees that the Company shall be entitled to specific
performance and injunctive and other equitable relief, including (without
limitation) the right to seek an award of damages in excess of any amounts to be
paid to Schulte pursuant to this Agreement or the Schulte Benefit Agreements in
case of any such breach or attempted breach during the First Non-Competition
Period, and further agrees to waive any requirement for the securing or posting
of any bond in connection with the obtaining of an such injunctive or any other
equitable relief.

         (c) Schulte and the Company hereby agree that notwithstanding anything
in the Employment Agreement or Supplemental Agreement to the contrary, if
Schulte breaches the non-competition and non-solicitation covenants set forth in
the Employment Agreement and Supplemental Agreement during the Second
Non-Competition Period, the Company’s sole and exclusive remedy shall be to
permanently cease making payments to Schulte pursuant to this Agreement and the
Schulte Benefit Agreements.

5



--------------------------------------------------------------------------------



 



         (d) Schulte represents and warrants to the Company that (i) Schulte has
the full right, power and authority to enter into and perform this Agreement,
including (without limitation) the giving of the covenants in this Section,
(ii) Schulte acknowledges the giving of fair and adequate consideration for his
covenants in this Section, and that such covenants are necessary to protect the
business, operations and goodwill of the Company and to attract investment in
the Company, (iii) such covenants are not oppressive to Schulte in any respect,
and (iv) on the date hereof, Schulte is not engaged in a common calling.

     10. Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or three (3) business days following the date
mailed, postage prepaid, by certified mail, return receipt requested, or when
sent by telex or telecopy and confirmed, if addressed to the respective parties
as follows:

              If to Schulte:   Johnie Schulte         16021 Kube Ct.        
Houston, Texas 77040         Facsimile:               If to the Company:   NCI
Building Systems, Inc.         10943 North Sam Houston Parkway West        
Houston, Texas 77064         Attention: Chairman of the Board         Facsimile:
(281) 477-9670

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
provision or invalidity, without invalidating the remainder of such provision or
the remaining provisions of this Agreement.

     12. Assignment. This Agreement may not be assigned by Schulte. Schulte
shall not shall have any right to commute, encumber or dispose of any right to
receive payments hereunder, it being agreed that such payments and the right
thereto are nonassignable and nontransferable, except as specifically proved in
the Schulte Benefit Agreements.

     13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, Schulte’s heirs and personal representatives, and
the successors and assigns of the Company.

     14. Captions. The section and subsection headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

     15. Complete Agreement. This Agreement represents the entire agreement
between the parties concerning the subject hereof and supersedes all prior
agreements between the parties concerning the subject thereof, except that the
terms and conditions in the Schulte Benefit

6



--------------------------------------------------------------------------------



 



Agreements not specifically amended, modified or superseded hereby shall
continue in full force and effect in accordance with their respective terms.

     16. Amendment; Waiver. This Agreement may not be amended or modified in any
respect except by a written instrument signed by the Company and Schulte. No
waiver, express or implied, by either party of a breach or violation of any
provision of this Agreement by the other party shall be construed as a
continuing waiver of such breach or violation or as a waiver of any future
breach or violation of the same or any other provision of this Agreement. All
amendments, modifications, consents, determinations and other actions made or
taken by or on behalf of the Company under this Agreement shall require the
approval of 75% of the members of the Board of Directors of the Company, with
Schulte abstaining.

     17. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

     18. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     19. Replacement. This Agreement replaces and supersedes in its entirety
that certain Agreement Relating to Retirement, effective as of November 1, 2003,
among the parties hereto (the “Original Agreement”). By executing this
Agreement, the parties hereto acknowledge and agree that the Original Agreement
shall have no further force or effect.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
Houston, Texas as of the date and year first above written.

              NCI BUILDING SYSTEMS, INC.               By:   /s/ A.R. Ginn      
 

--------------------------------------------------------------------------------

        A.R. Ginn, Chairman of the Board               /s/ Johnie Schulte    

--------------------------------------------------------------------------------

    JOHNIE SCHULTE

     The undersigned hereby execute this Agreement for the limited purposes
expressly set forth in Section 4(f) of this Agreement.

              SCHULTE INVESTMENT TRUST               By:   /s/ Karen Rene
Rosales        

--------------------------------------------------------------------------------

        Karen Rene Rosales, TRUSTEE               /s/ Karen Rene Rosales    

--------------------------------------------------------------------------------

    Karen Rene Rosales, individually

7